
	
		III
		111th CONGRESS
		2d Session
		S. RES. 421
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2010
			Ms. Landrieu (for
			 herself, Mrs. Lincoln,
			 Mr. Chambliss, Mrs. Shaheen, Ms.
			 Murkowski, Mr. Barrasso,
			 Mr. Byrd, Mr.
			 Isakson, and Mr. Bennett)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Guard Youth Challenge Day.
	
	
		Whereas National Guard Youth Challenge Day
			 will be celebrated on February 24, 2010;
		Whereas high school dropouts need guidance, encouragement,
			 and avenues toward self-sufficiency and success;
		Whereas over 1,300,000 students drop out of high school
			 each year, costing this Nation more than $335,000,000,000 in lost wages,
			 revenues, and productivity over the lifetimes of these individuals;
		Whereas the life expectancy for a high school dropout is 9
			 years less than that of a high school graduate, and a high school dropout can
			 expect to earn about $19,000 each year, compared to approximately $28,000 for a
			 high school graduate;
		Whereas 54 percent of high school dropouts were jobless
			 during an average month in 2008, with 40 percent having no job for the entire
			 year;
		Whereas each annual class of high school dropouts cost
			 this Nation over $17,000,000,000 in publicly subsidized health care over the
			 course of their lives;
		Whereas approximately 90 percent of individuals in prisons
			 throughout the United States are high school dropouts;
		Whereas the goal of the National Guard Youth Foundation, a
			 non-profit 501(c)(3) organization, is to improve the education, life skills,
			 and employment potential of high school dropouts in the United States through
			 public awareness, scholarships, higher education assistance, and job
			 development programs;
		Whereas the National Guard Youth Challenge Program
			 provides military-based training, supervised work experience, assistance in
			 obtaining a high school diploma or equivalent degree, and development of
			 leadership qualities, as well as promotion of citizenship, fellowship, service
			 to their community, life skills training, health and physical education,
			 positive relationships with adults and peers, and career planning;
		Whereas the National Guard Youth Challenge Program
			 represents a successful joint effort between States and the Federal
			 Government;
		Whereas since 1993, the National Guard Youth Challenge
			 Program has developed 32 programs in 27 States and Puerto Rico;
		Whereas since 1993, over 92,850 young individuals have
			 successfully graduated from the program, with 80 percent earning their high
			 school diploma or GED certificate, 24 percent going to college, 18 percent
			 joining the military, and 57 percent entering the workforce with career
			 jobs;
		Whereas the National Guard Youth Challenge Program has
			 successfully helped high school dropouts in this Nation; and
		Whereas the National Guard Youth Challenge Program can
			 play a larger role in providing assistance to the youth of the United States:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Guard Youth Challenge Day;
			 and
			(2)calls upon the
			 people of the United States to observe National Guard Youth Challenge
			 Day on February 24, 2010, with appropriate ceremonies and
			 respect.
			
